Citation Nr: 1206318	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  09-17 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a lower back disorder, to include as secondary to a service-connected bilateral knee disability.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from April 1968 to September 1970.                    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he developed a lower back disorder due to disability associated with a service-connected bilateral knee disability.  The RO denied his claim in the January 2008 rating decision on appeal.  

The Veteran underwent VA compensation examination into his claim in September 2007 and May 2010.  In the reports of record, and in associated addendum reports of record dated in September 2007 and July 2010, the VA examiner addresses the issue of causation - i.e., has the Veteran's service-connected bilateral knee disorder caused him a back disorder.  Ultimately, the examiner found that the Veteran's knee disorder did not cause his back disorder.  

However, the examiner did not address the issue of aggravation here - i.e., do the Veteran's knee disorders aggravate the Veteran's diagnosed lower back disorder.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (where a service-connected disability aggravates a non-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation).

Accordingly, the case is REMANDED for the following action:

1.  The case should be returned to the VA examiner who conducted the September 2007 and May 2010 VA examinations.  The claims file and a copy of this remand must be made available to the examiner.  

2.  The examiner should offer an opinion on whether the Veteran's lower back disorder is aggravated (permanently worsened) by his bilateral knee disorder.  If the examiner finds that the back disorder is so aggravated, the examiner should indicate the degree of disability over and above the degree of disability that would exist without the aggravation caused by the service-connected knee disorders.  

Any conclusion reached should be supported by a rationale. 

3.  If the examiner who conducted the September 2007 and May 2010 VA compensation examinations is not available, the Veteran should be scheduled for another VA examination that addresses the etiology, nature, and severity of his lower back disorder.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the requested examination, and the examiner should indicate that the claims file was reviewed in conjunction with the examination.  All necessary tests should be conducted, and the Veteran's complaints should be records in full.    

The examiner should then provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the lower back disorder is proximately due to or the result of the service-connected bilateral knee disorder.    

If the examiner finds that a back disorder was not proximately caused by the service-connected knee disorders, but rather is aggravated (permanently worsened) by the knee disorders, the examiner should indicate the degree of disability over and above the degree of disability that would exist without the aggravation caused by the service-connected knee disorders.  

Any conclusion reached should be supported by a rationale. 

4.  Thereafter, the issue on appeal should be readjudicated, to include a review of all the most recently submitted evidence of record.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a SSOC and afforded the appropriate time period within which to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals





Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

